329 F.2d 923
Waldo Kent FERGUSON, and Robert Lowell Rogers, Appellants,v.UNITED STATES of America, Appellee.
Nos. 7020, 7021.
United States Court of Appeals Tenth Circuit.
April 2, 1964.

Judd L. Black, Oklahoma City, Okl., for appellants.
Jack R. Parr, Asst. U.S. Atty.  (B. Andrew Potter, U.S. Atty., was with him on the brief), for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appellants were tried jointly but were represented by individual counsel.  The trial court's ruling that prosecution witnesses could be cross-examined by but one counsel constitutes plain error within the compulsion of Rule 52(b) of the Federal Rules of Criminal Procedure.  Each defendant had the right to have non-repetitious cross-examination conducted on his behalf by his individual counsel and could not be required to have questions pertaining to his particular interests channeled through his co-defendant's counsel.


2
The opinion of the court heretofore filed, 307 F.2d 787, is withdrawn and the judgments are severally reversed with directions to grant new trials.